UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

NA1)1R oMAR ABDULLAH B1N
sA’Al)ouN ALSA’ARY a/k/a AHMED
oMAR (lsN 30),

Petiti0ner, Civil Action No. 09-745 (RCL)

V.

FILED
JAN 132011

C\erk U.S. District and
Bar'\krupt€¥ courts

BARACK H. OBAMA, et al.,

Respondents.

\»/\J\f\£é€é€é€€%€

ORDER
Before the Court is petitioner’s Unopposed Motion for a Stay [1432]. lt is hereby
ORDERED that the parties meet and confer and provide a current status report to the

Court within 14 days of this Order.

so oRDERED this "Ff‘day ofJanuary 2011.

    

RoY c. LAMBERTH
Chief Judge
United States District Court